

116 HR 6206 IH: Pandemic Response and Emergency Preparedness Act of 2020
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6206IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Delgado (for himself, Ms. Herrera Beutler, and Ms. Titus) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide that the President may provide additional Federal assistance for an emergency related to a public health emergency, including a pandemic or virus threat, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Response and Emergency Preparedness Act of 2020 or the PREP Act of 2020.2.Assistance for public health emergencyIn any emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) related to a public health emergency, including a pandemic or virus threat, that occurs between the date of enactment of this Act and September 30, 2021, in addition to the assistance authorized by section 502 of such Act, the President may provide assistance under—(1)section 410 of such Act for unemployment and lost wages; and(2)sections 412, 415, 416, and 426 of such Act. 